[ JRI GlCase
        l\!/~L1:20-cv-04703-LLS                    Document 49 Filed 07/14/20 Page 1 of 2


  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------X
 RYAN BARRON et al. , for themselves and a class
 of others similarly situated,

                                     Plaintiffs,                                     20 Civ. 4703 (LLS)

                  -against-

 HELBIZ INC., SALVATORE PALELLA,                                              ~     SDC SONY
 NETELLER (US) INC., SKRILL USA INC.,
 LORENZO PELLEGRINO, MILOS CITOVEK,
                                                                              II ~OC CMENT
 JONATHAN HANNESTAD, STEFANO                                                      ELECTRONICALLY FILED
 CIRAVEGNA, MICHAEL COPPOLA,                                                      DOC#: _ _ _ _ _..,.....---,-_
 GIULIO PROFUMO, JUSTIN GUILIANO,                                                 DA TE FILE.D: _ _?,_,_b......
                                                                                                         /2. /_ . . . 2--_o
 and SAEED ALDARMAKI,

                                     Defendants.
 ------------------------------------------------------------X

                                       PRELIMINARY INJUNCTION


         Upon the express written consent of defendants Helbiz, Inc., Salvatore Palella, Jonathan

 Hannestad, Stefano Ciravegna, Giulio Profumo (the "Helbiz defendants") by their counsel, it is

          ORDERED, that during the pendency of this action they, and each of them, is ordered and

 enjoined to:

          1. Preserve smart contract number 0xe34el 944e776f39b9252790a0527ebda647ae668 ;

          2.   Refrain from requesting that any other party destroy the contract and rescind any prior

                requests to do so;

          3. Take all available measures to protect the smart contract from destruction; and

          4. Modify the HBZCoin.com website to remove the threat to destroy the contract;

          This injunction is issued to assure the preservation of the subject of this litigation, the

  Helbiz Coin, during the litigation and until further order.
           Case 1:20-cv-04703-LLS Document 49 Filed 07/14/20 Page 2 of 2


       The security in the amount of$1 ,000.00 which has been posted by the plaintiff shall be

continued in effect.

       So Ordered.

Dated: July 14, 2020
       New York, New York

                                                              l,,._, A L, Jflt;M..fdt,.
                                                              LOUIS L. STANTON
                                                                   U.S.D.J.




                                                2
